Citation Nr: 1444911	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  06-36 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip/thigh condition, claimed as secondary to the service-connected left hip and bilateral knee disabilities.

2.  Entitlement to an evaluation higher than 10 percent for the service-connected left hip disability.

3.  Entitlement to increased evaluation for the service-connected low back disability, currently rated as 10 percent disabling prior to January 8, 2009, and as 20 percent disabling from that date.

4.  Entitlement to increased evaluation for the service-connected headache disability, currently rated as noncompensable (0 percent disabling) prior to January 8, 2009, and as 30 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to November 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in April 2005 by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's appeal originally encompassed the additional issues of entitlement to service connection for a cervical spine disorder and entitlement to increased evaluation for allergic rhinitis, but the Veteran submitted a Statement in Support of Claim in January 2011 in which he formally withdrew those issues from appeal.  The Board's review is accordingly limited to the issues identified on the title page.

In April 2014 the Veteran testified before the undersigned Veterans Law Judge in a "Travel Board" hearing at the St. Petersburg RO.  A transcript of his testimony is of record.


FINDINGS OF FACT

1.  A medically diagnosed disorder or abnormality of the right hip or thigh is not shown.

2.  The Veteran's left hip flexion is to 40 degrees or better; he has limitation of adduction that makes him unable to cross his legs but he does not have limitation of abduction with motion lost beyond 10 degrees.

3.  Prior to January 8, 2009, the Veteran's low back disability was manifested by flexion to 90 degrees with combined range of motion to 250 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

4.  From January 8, 2009, the Veteran's low back disability has been manifested by flexion to 50 degrees.

5.  Prior to January 8, 2009, the Veteran's headache disability was not manifested by characteristic prostrating attacks.  

6.  From January 8, 2009, the Veteran's headache disability has not been manifested by very frequent, completely prostrating attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to service connection for a right hip/thigh condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013). 

2.  The requirements to establish entitlement to increased evaluation for a left hip disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252 (2013).
 
3.  The requirements to establish entitlement to an evaluation higher than 10 percent for a low back disability prior to January 8, 2009, and an evaluation higher than 20 percent from that date, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

4.  The requirements to establish entitlement to compensable evaluation for a headache disability prior to January 8, 2009, and an evaluation higher than 30 percent from that date, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, VCAA notice was provided in letters dated in July 2004 and May 2012.  The case was last readjudicated in October 2013.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The agency of original jurisdiction (AOJ) has obtained service treatment records and has also obtained post-service treatment records identified by the Veteran.  Additionally VA examinations have been conducted.  The Veteran has  not identified any existing evidence that should be obtained before the appeal is adjudicated.

The Veteran was afforded a hearing before the Board during which he presented argument in support of his claims, with the assistance of a representative.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, who testified as to the in-service events, treatment history, and symptomatology for his claimed disabilities.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the record, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to the merits of the issues on appeal.

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Entitlement to Service Connection for Right Hip/Thigh Condition

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for diabetes mellitus is presumed if such disorder became manifest to a compensable degree within the first year after discharge from service, even if not documented during service.  38 C.F.R. §§ 3.307, 3.309(a). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Service treatment records (STRs) are silent in regard to any injury to the right hip or thigh during service.  

The Veteran asserted on appeal that he has a disorder of the right hip/thigh that is proximately caused, or permanently worsened in severity, by his service-connected disabilities of the low back and bilateral knees.

The Veteran had a VA compensation and pension (C&P) examination in November 2004, performed by an examiner who reviewed the claims file.  The Veteran pointed to his right hip, rather than his right thigh, and asserted to the examiner that his right hip began being painful soon after a left knee operation that was performed approximately three years earlier.  The hip was presently bothering him 3-4 times per week with a "catching" sensation.  Examination of the hip was essentially normal, and the examiner noted that the Veteran's gait was biomechanically normal without limp.  The examiner stated that diagnosis of the right hip was deferred pending X-ray, but there was no functional impairment based on examination.  No right thigh diagnosis was rendered because the Veteran had pointed to his right hip.

Following X-ray of the right hip, which was normal, the examiner stated in an addendum that the Veteran did not have a right thigh condition, and that any right hip condition that might be present was not caused by or related to the service-connected right knee disability.  

The Veteran had a VA C&P examination of the hip and thigh in September 2013, performed by a physician who reviewed the claims file.  The Veteran reported that for the past three years he had problems with the right hip, manifested by "catching" and popping with activity.  The examiner performed an examination of the right hip and noted clinical observations in detail, noting that pain was located at the upper right lateral pelvic brim with no tenderness along the greater trochanter or within the hip joint with rotation.  The examiner did not diagnose any disorder of the right hip, and stated an opinion that the Veteran's pain was of different etiology than the service-connected left hip and accordingly not related.

The Veteran testified before the Board in April 2014 that he first noticed catching and popping of his right hip three years earlier.  He had sought treatment but heard nothing back in terms of diagnosis.

Review of the evidence of record shows the Veteran has complained on appeal of pain in the right hip/thigh area that he attributes to his service-connected disabilities of the spine and left hip.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Evidence of a current disability is a requisite for service connection on either a direct basis or secondary basis.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran has not shown a medically diagnosed disorder or abnormality of the right hip/thigh, the preponderance of the evidence is against the claim and service connection is denied. 

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Evaluation of Service-Connected Disabilities

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).
Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


      Left Hip Disability

Disabilities of the hip and thigh are rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5250 through 5255.  The Veteran does not have ankylosis or flail joint of the hip, so DCs 5250 and 5354 are not applicable in his case.  Similarly, he does not have malunion or nonunion of the femur, so DC 5255 is not applicable.

Under DC 5251 (limitation of extension of the thigh), a rating of 10 percent is assigned when extension is limited to 5 degrees.

Under DC 5252 (limitation of flexion of the thigh), a rating of 10 percent is assigned when flexion is limited to 45 degrees.  A rating of 20 percent is assigned when flexion is limited to 30 degrees.  A rating of 30 percent is assigned when flexion is limited to 20 degrees.  A rating of 40 percent is assigned when flexion is limited to 10 degrees.

Under of DC 5253 (impairment of the thigh), a rating of 10 percent is assigned for limitation of rotation (cannot toe-out) or for limitation of adduction (cannot cross legs).  A rating of 20 percent is assigned for limitation of abduction when motion is lost beyond 10 degrees. 

Normal range of motion (ROM) of the hip and thigh is flexion from 0 to 125 degrees and abduction from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The Veteran had a VA C&P examination of the spine in November 2004, performed by an examiner who reviewed the claims file.  The Veteran denied problems with his left hip; instead, he pointed to his right hip.  The examiner accordingly did not examine the left hip, but noted that the Veteran's gait was biomechanically normal and without limp.

The Veteran had a VA C&P examination of the joints in January 2009, performed by a physician who reviewed the claims file.  The Veteran endorsed having had some physical therapy for his left hip but denied surgery or intra-muscular injection.  The Veteran asserted his left hip disability caused pain and stiffness; he denied deformity, giving way, instability, weakness, incoordination, subluxation, locking, effusion, episodes of inflammation or impairment of motion of the joint.  The Veteran stated he used a cane always, that he was able to stand for 15-20 minutes and that he was able to walk more than a quarter mile but less than a full mile.

Examination of the left hip showed normal gait.  There was no evidence of abnormal weight-bearing.  There was no pelvic tilt.  Active range of motion (ROM) was abduction to 35 degrees with pain at the extreme; adduction to 25 degrees with pain at the extreme; flexion to 125 degrees without pain; extension to 30 degrees with pain at the extreme; internal rotation to 40 degrees without pain; and, external rotation to 60 degrees without pain.  Repetitive motion testing caused no additional loss of function.   X-ray of the left hip showed calcific tendonitis.  In regard to impairment of function, the examiner stated the left hip disability caused severe impairment of sports; moderate impairment of exercise and chores; mild impairment of shopping and recreation; and, no impairment of traveling, driving, feeding, bathing, dressing, grooming, eating or toileting.  The Veteran reported he had ceased working within  the past year due to problems with his left hip and lower back. 

The Veteran submitted a claim for total disability rating for individual unemployability (TDIU) in February 2009, but in June 2009 he notified the RO that he wished to withdraw the claim.

The Veteran had a VA C&P examination of the hip and thigh in April 2013, performed by a physician who reviewed the claims file.   The Veteran asserted that walking caused pain.  Examination of the left hip showed flexion to 40 degrees with pain at the extreme and extension to 0 degrees with pain at the extreme.  Abduction was not lost beyond 10 degrees and rotation was not so limited as to prevent the Veteran from toeing out more than 15 degrees; however, adduction was such that the Veteran could not cross his legs.  Repetitive motion testing caused no additional impairment in ROM.  There was no localized tenderness to palpation of the hip; muscle strength testing was 5/5 and the joint was not ankylosed.  The Veteran did not have malunion or nonunion of the femur, flail hip joint or leg length discrepancy.   

The examiner diagnosed left hip strain and stated that functional impact on the Veteran's ability to work consisted of limitation of repetitive bending or prolonged walking due to pain.    

The Veteran testified before the Board in April 2014 that his left hip pain becomes worse in conjunction with his low back pain.   

On review of the evidence of record the Board finds the criteria for a rating higher than 10 percent are not met.  The Veteran's flexion has been at worst to 40 degrees which is squarely within the criteria for the current rating of 10 percent under DC 5252; an increased 20 percent rating under that DC requires limitation of flexion to 30 degrees.  The Veteran is unable to cross his legs due to limitation of adduction, which is squarely within the criteria for the current 10 percent rating under DC 5253; a higher 20 percent rating under that DC requires thigh) when flexion is limited to 30 degrees, but in this case the Veteran's flexion has been at worst to 40 degrees, which is squarely within the criteria for the current 10 percent rating.  A higher rating of 20 percent may be assigned under DC 5253 (impairment of the thigh) for limitation of abduction when motion is lost beyond 10 degrees, but such limitation is not shown in this case, even with consideration of pain.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his left hip disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for the left hip disability at any point during the course of the claim.  

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.



      Low Back Disability

Under the current rating criteria, lumbosacral spine disorders other than intervertebral disc syndrome (IVDS) are evaluated under the General Rating Formula for Rating Diseases and Injuries of the Spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 (2013).  

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A rating of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  
A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Formula for Diseases and Injuries of the Spine.  Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  Id. Note (1).

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id., Note 2.

Intervertebral disc syndrome (IVDS) is rated under the criteria of the General    Rating Formula, as outlined above, or under the Formula for Rating IVDS based      on Incapacitating Episodes (IVDS Formula), whichever results in the higher rating.  Under the formula for incapacitating episodes, a rating of 10 percent is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than four weeks during  the past 12 months.  A rating of 40 percent is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A rating of 60 percent is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1)

In his present claim, received in March 2004, the Veteran asserted that he had muscle spasms in his back that lasted 3-5 hours.

The Veteran presented to the VA primary care clinic (PCC) in April 2004 to establish entitlement to care.  The examination report is silent in regard to any complaints related to the thoracolumbar spine; musculoskeletal and neurological examination was essentially normal.  No clinical impression of any current abnormality of the thoracolumbar spine was entered.

The Veteran's spouse submitted a letter in November 2004 stating that the Veteran had to pause daily to stretch in order to relieve tightness in the back.  The Veteran also took ibuprofen for pain in multiple joints to include the back.

The Veteran had a VA C&P examination of the spine in November 2004, performed by an examiner who reviewed the claims file.  The Veteran complained his back was bothersome four days per week, with average discomfort level 7/10.  Pain would occasionally radiate down the back of the thigh; he denied flare-ups.  Treatment was with ibuprofen.  The Veteran denied history of surgery, braces or ambulatory aids.  The Veteran stated he was currently working full-time as a pastor but that his low back caused impairment of work activities due to inability to sit or stand for a protracted period.   Physical examination of the thoracolumbar spine showed the Veteran to have normal gait.  ROM testing showed flexion to 90 degrees and combined ROM of 250 degrees; there was mild pain at the extremes of motion.  Repetitive motion testing resulted in no change.  There was tenderness to palpation of the left and right paraspinal muscles but no spasm.  Neurological testing was essentially normal.  The examiner diagnosed chronic strain of the lumbar spine with minimal impairment and no weakness, incoordination or fatigability.  

In January 2005 the Veteran was referred to the VA physical medicine and rehabilitative services (PM&RS) clinic for evaluation of possible radiculopathy.  Electromyography/nerve conduction velocity (EMG/NCS) study showed no neurological abnormality of the lower extremities potentially associated with thoracolumbar spine.  Physical examination of the spine and the lower extremities was also essentially normal.  The clinical impression in relevant part was chronic low back pain and back strain.

The Veteran presented to the VA primary care clinic in June 2007 for follow-up of various medical issues.  In relevant part he complained of intermittent low back pain that he treated with over-the-counter pain medication to good effect, although he occasionally used a narcotic pain medication.  Examination was significant only for tight musculature in the neck and paraspinals through T3.  

The Veteran had a VA examination of the spine on January 8, 2009, performed by     a physician who reviewed the claims file.  The Veteran denied having had spinal surgery, intra-muscular injections or physical therapy since the previous examination.  The Veteran denied fatigue, decreased motion, stiffness, or spasms, but endorsed lumbar pain occurring irregularly with exertion 1-6 days per week, lasting 1-2 days per episode and severe in nature.  The pain was associated with radiation into both thighs.  Flare-ups occurred every 3-4 months and lasted 1-2 days; such flare-ups were associated with changes in the weather and alleviated by ibuprofen.  The Veteran endorsed using a cane and being able to walk more than a quarter-mile but less than a full mile.

Examination of the spine showed normal gait, normal posture and no abnormality in spinal contour.  The spine was not ankylosed.  X-ray of the lumbar spine was normal.  Neurological examination showed normal motor strength and sensory findings, although reflexes were slightly diminished in the ankles.  ROM of the lumbosacral spine was flexion to 50 degrees with pain at the extreme and combined ROM to 190 degrees with pain at the extremes.  Repetitive motion testing did not cause increased loss of function.  Straight leg raising (SLR) was positive bilaterally.  The paraspinals were not tender to palpation and had no spasm.  The examiner diagnosed lumbar spine strain and stated the disability resulted in moderate impairment of sports, exercise and chores; mild impairment in traveling and shopping; and, no impairment in feeding, dressing, bathing, toileting or grooming.  

In early July 2010 the Veteran presented to the VA CBOC complaining of low back pain that was so severe he could not rise from a chair, although he denied radiation into the legs.  Examination of the back was positive for paraspinal tenderness; neurological examination was grossly normal.  SLRs were negative bilaterally.   The clinical assessment was recurrent lower back pain.

In late July 2010 the Veteran returned to the VA CBOC reporting his pain had improved and was now 6/10 rather than the previous 10/10.  Examination of the back showed mild nonfocal diffuse tenderness over the entire lower back but        full active ROM; neurological examination was grossly normal.  The clinical impression was recurrent lower back pain, improving.

An August 2010 note from the VA CBOC states that recent X-ray showed degenerative discs in the back, and reflected that the Veteran would be referred for magnetic resonance imaging (MRI).  A subsequent note in September 2010 states that recent MRI showed mild degenerative joint disease (DJD) changes in the back.   

The Veteran testified before the Board in April 2014 that he is currently taking Midol for back pain.  The pain used to go down the back of his left leg but no longer does.  The back sometimes "gives out" so the Veteran wears a back brace    if he intends to walk a lot.  The impairment caused by the low back disability is manifested by inability to lift heavy weights or to stand/walk for prolonged periods.  The Veteran has not been confined to his bed due to pack pain.  

Review of the evidence of record shows that prior to January 2009 the Veteran's low back disability was manifested by flexion to 90 degrees with combined ROM of 250 degrees; this is within the noncompensable range in the General Rating Formula.  The current 10 percent rating is appropriate for painful motion when ROM is not compensable; however, nothing in the evidence pertaining to the period prior to January 2009 suggests that the Veteran's disability picture more closely approximated a rating higher than 10 percent.  In that regard, under the General Rating Formula a 20 percent rating may be assigned for without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, but such symptoms are not shown during the period.

Turning to the period from January 2009, the Veteran currently has a 20 percent disability rating based on forward flexion to 50 degrees during the VA examination in January 2009.  An increased 40 percent evaluation requires forward flexion of  the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Even accounting for the presence of pain, the Veteran's flexion has been significantly better than 30 degrees, and his spine is not ankylosed; the Board concludes the requirements for rating higher than 20 percent since January 2009 have not been met.  

During the period before and after January 8, 2009, the Veteran is not shown to have had separately compensable neurological disorder associated with his low back disability.  Although the January 2009 examination noted a positive straight leg test and possible decrease in reflexes at the ankles, sensory and motor evaluation were normal, as was x-ray of the lumbar spine.  Neurological evaluation and straight leg raising were normal in July 2010 treatment records.  Furthermore, EMG/NCS conducted in 2005 revealed no abnormalities of the lower extremities.  The Board does not find the Veteran has neurological disability rising to even mild incomplete paralysis for a separate rating, and radiating pain is contemplated in the criteria under the General Rating Formula.  

Finally, the Board has considered whether a higher rating is warranted under the IVDS Formula.  However, the evidence does not show the Veteran has been diagnosed with intervertebral disc syndrome.  In any event, the record does not reflect the Veteran has experienced incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician for a period of at least 4 weeks during a 12 month period.  Accordingly, application of the IVDS Formula would not result in a higher rating for his low back disability. 

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his left hip disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for the left hip disability at any point during the course of the claim.  

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

      Headache Disability

The Veteran's headache disability is rated under the criteria of 38 C.F.R. § 4.124a, DC 8100.  A rating of 10 percent is assigned for characteristic prostrating attacks averaging one in two months over the last several months; a noncompensable (0 percent) rating is assigned for less frequent attacks.  A 30 percent rating is assigned for characteristic prostrating attacks occurring on an average of one a month over the past several months.  A rating of 50 percent is assigned for very frequent completely prostrating attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999), in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), "prostration" is defined as "extreme exhaustion or powerlessness."

In his present claim, received in March 2004, the Veteran asserted that he had migraine attacks that lasted 3-6 hours.

The Veteran presented to the VA primary care clinic (PCC) in April 2004 to establish entitlement to care.  The examination report is silent in regard to the Veteran's subjective report, but the clinical impression cites headaches, most likely sinus in origin and to be treated with over-the-counter headache/sinus medication.

The Veteran had a VA C&P examination in March 2005, performed by an examiner who reviewed the claims file.  The Veteran described having headaches 3 times per week; such headaches occurred periorbitally, lasted between 1 day and 1.5 days, were throbbing in nature and 8/10 in severity, and were associated with nausea and photophobia but not with vomiting.  Treatment was with ibuprofen, with fair relief.  During such attacks the Veteran would stay inside but was able to perform non-strenuous activities; he had not missed any scheduled activities due to headache attacks.  Neurological examination was essentially normal.  The examiner's diagnosis was non-prostrating migraines with minimal functional loss.

The April 2005 rating decision on appeal continued the current noncompensable rating for headaches.  In his Notice of Disagreement received in March 2006, the Veteran asserted he had headaches weekly that lasted 2-3 days.

The Veteran had a VA neurological examination on January 8, 2009, performed by a physician who reviewed the claims file.  The Veteran endorsed having had recent headaches with shimmering-light auras 3-4 times per week.  He reported a history of weekly headaches over the past 12 months that were prostrating and lasted 1-2 days.  Clinical diagnosis was migraine headaches, without impairment of usual daily activities.  

In February 2009 the Veteran called the VA community-based outpatient clinic (CBOC) complaining of the worst headache he had ever had.  The Veteran reported headaches on a regular basis that began and remained around his temples and occurring 3-4 times per week.  Headaches were not associated with nausea or vomiting.

The Veteran testified before the Board in April 2014 that he currently had headaches 4-5 days per week, which require him to cease activity and lie down in a dark, quiet room until they recede.  Treatment is by over-the-counter medications.  He also stated that he gets such headaches 2-3 times per week, and that they become truly incapacitating once or twice per month.  The Veteran stated he is not currently working; while he was working he would either work through the pain or would go home and his co-workers would cover for him.  When questioned by the Veterans Law Judge, the Veteran clarified that he has severe, incapacitating headaches once or twice per month, or once or twice every other week, and less severe headaches every 3-4 days.  He testified the less severe headaches last from 4.5 to 5 hours and the more severe ones can last the entire day.

On review of the evidence of record, the Board finds that prior to January 8,     2009, the Veteran's headache disability more closely approximated the criteria     for the currently-assigned noncompensable rating.  The Veteran described severe headaches that reduced his functional capacity, but he admitted during examination in March 2005 that during such headaches he was able to perform indoor activities; thus, his headaches cannot be characterized as "prostrating."  Also, he stated during the same examination that he had not lost any scheduled activities due to such headaches, indicating that they were infrequent or of less-than-prostrating severity.

Turning to the period from January 8, 2009, the Veteran essentially asserts entitlement to rating higher than 30 percent because he has more than one prostrating headache per month.  However, the higher 50 percent rating is not predicated on a particular number of headaches, but rather on very frequent, completely prostrating attacks that are productive of severe economic inadaptability.  The Veteran is arguably competent to assert that his headaches are "completely prostrating" in severity, but his report of such incapacitating headaches once or twice per month is not "very frequent."  Further, he has not shown that such headaches were "productive of severe economic inadaptability" in that his headaches are not shown to have caused him significant lost time from work.  

The Board has found no distinct period prior to January 8, 2009, during which the criteria for a compensable rating were met, and has found no distinct period after that date during which the criteria for a rating higher than 30 percent were met.  Additional "staged" ratings are accordingly not appropriate.  Hart, 21 Vet. App. 505. 

      Other Considerations

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Id. at 115. 

The Veteran's disabilities of the left hip and thoracolumbar spine are manifested by signs and symptoms including as pain and weakness, which impairs his ability to carry weight and to perform tasks requiring full ROM.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's left hip and thoracolumbar spine disability picture as described in his testimony before the Board, his correspondence to VA, his statements to various medical examiners, and the examination findings.  In short, there is nothing exceptional or unusual about the Veteran's left hip and low back disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  In any event, although there is some reported occupational impairment concerning his low back disability, the evidence does not show and the Veteran does not contend that the disability has resulted in marked interference with employment, nor has there been any hospitalization during the period of the claim due to his thoracolumbar spine condition.  Accordingly, referral for extraschedular consideration for those disabilities is not warranted.

In regard to the Veteran's headache disability, the rating criteria consider the frequency, severity and economic impact of prostrating attacks and thus reasonably describe the Veteran's disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Further, the Veteran does not assert, and the evidence of record does not suggest, that his headache disability has resulted in marked interference with employment or periods of hospitalization.

A request for individual unemployability, if raised by the record, is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In   this case, the Veteran submitted a claim for total disability rating for individual unemployability (TDIU) in February 2009, but in June 2009 he notified the RO   that he had found work and wished to withdraw the claim.  During his Travel   Board hearing the Veteran testified that he was currently receiving workmen's compensation, indicating that he had a post-service work-related injury, but he did not assert or suggest that he is rendered unemployable by the service-connected disabilities for which higher rating is sought on appeal.  The Board accordingly finds that a claim for TDIU is not raised by the issues presently on appeal.  

ORDER

Service connection for a right hip/thigh condition is denied.

An evaluation higher than 10 percent for left hip disability is denied.

Evaluation for low back disability in excess of 10 percent prior to January 8, 2009, and in excess of 20 percent from that date, is denied.

Compensable evaluation for headache disability prior to January 8, 2009, and evaluation in excess of 30 percent from that date, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


